                               Case 2:19-cv-00176-JAD-GWF Document 5 Filed 02/25/19 Page 1 of 2



                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendant
                        7       Experian Information Solutions, Inc.
                        8                                  UNITED STATES DISTRICT COURT

                        9                                         DISTRICT OF NEVADA

                      10

                      11        VALERIYA SLYZKO,                                  Case No. 2:19-cv-00176-JAD-GWF

                      12                           Plaintiff,                     DEFENDANT EXPERIAN INFORMATION
                                                                                  SOLUTIONS, INC. AND PLAINTIFF’S
                      13                v.                                        STIPULATION TO EXTEND TIME TO
                                DITECH FINANCIAL SERVICES, LLC,                   ANSWER COMPLAINT (First Request)
                      14
                                EQUIFAX INFORMATION SERVICES
                      15        LLC, EXPERIAN INFORMATION                         Complaint filed: January 30, 2019
                                SOLUTIONS, INC. AND TRANS UNION,
                      16        LLC,

                      17                           Defendants.

                      18

                      19               Defendant Experian Information Solutions, Inc. (“Experian”), by and through its counsel
                      20       of record, and Plaintiff Valeriya Slyzko (“Plaintiff”), by and through his counsel of record, hereby
                      21       submit this stipulation to extend the time for Defendant to respond to Plaintiff’s Complaint (ECF
                      22       No. 1) pursuant to LR IA 6-1.
                      23               Plaintiff filed her Complaint on January 30, 2019. The current deadline for Experian to
                      24       respond to the Complaint is currently on or about February 26, 2019. Plaintiff and Experian
                      25       stipulate and agree that Experian shall have until March 19, 2019 to file its responsive pleading
                      26       provided that Experian’s counsel participates in a Rule 26(f) conference if scheduled prior to this
                      27       date.
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:19-cv-00176-JAD-GWF Document 5 Filed 02/25/19 Page 2 of 2



                         1            This is Experian’s first request for an extension of time to respond to the Complaint and is
                         2     not intended to cause any delay or prejudice to any party, but rather to allow Experian time to
                         3     investigate Plaintiff’s claims.   Moreover, Experian’s counsel was only recently retained on
                         4     February 21, 2019.
                         5      IT IS SO STIPULATED.

                         6
                                DATED this 25 day of February 2019.              NAYLOR & BRASTER
                         7

                         8
                                                                                 By: /s/ Andrew J. Sharples
                         9                                                           Jennifer L. Braster (NBN 9982)
                                                                                     Andrew J. Sharples (NBN 12866
                      10                                                             jbraster@nblawnv.com
                                                                                     asharples@nblawnv.com
                      11                                                             1050 Indigo Drive, Suite 200
                                                                                     Las Vegas, NV 89145
                      12
                                                                                      Attorneys for Defendant
                      13                                                              Experian Information Solutions, Inc.

                      14        DATED this 25th day of February 2019.            HAINES & KRIEGER

                      15

                      16                                                         By: /s/ Miles N. Clark
                                                                                     David H. Krieger (NBN 9086)
                      17                                                             8985 S. Eastern Avenue, Suite 350
                                                                                     Las Vegas, NV 89123
                      18
                                                                                      KNEPPER & CLARK LLC
                      19
                                                                                      Matthew I. Knepper (NBN 12796)
                      20                                                              Miles N. Clark (NBN 13848)
                                                                                      Shaina R. Plaksin (NBN 13935)
                      21                                                              10040 W. Cheyenne Ave., Suite 170-109
                                                                                      Las Vegas, NV 89129
                      22
                                                                                      Attorneys for Plaintiff Valeriya Slyzko
                      23

                      24        IT IS SO ORDERED.
                                          26th
                      25        Dated this __ day of February 2019.
                                                                                 UNITED STATES MAGISTRATE JUDGE
                      26

                      27

                      28
                                                                             2 of 2
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
